Citation Nr: 1703865	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  07-34 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a higher rating for bilateral hearing loss, evaluated as noncompensable prior to October 22, 2011, and as 10 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from December 1961 to December 1965. 

This case initially came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in pertinent part, denied the Veteran's request to reopen his previously denied claim for service connection for right ear hearing loss and continued a noncompensable rating for left ear hearing loss.  The Veteran filed a timely notice of disagreement and a statement of the case was issued in October 2007. 

In October 2007, the Veteran's representative identified the issue on appeal as being "Service connection for hearing loss, right ear" (10/31/07 VA 646 Statement of Accredited Representative in Appealed Case).  Subsequent statements by the Veteran and his representative suggested that this matter was not being appealed.  

In October 2011, the Board remanded the Veteran's claim for a compensable rating for left ear hearing loss to the Agency of Original Jurisdiction (AOF) for further development.  In a September 2013 decision, the Board denied the claim for a compensable rating for left ear hearing loss.  

But, in December 2013, the Board found that the Veteran's appeal as to service connection for hearing loss was never withdrawn.  The Board, thus, vacated its September 2013 decision that denied a compensable rating for left ear hearing loss, finding it was premature in light of its December 2013 decision to reopen and grant the claim for service connection for right ear hearing loss.  At that time, the Board remanded the matter of an evaluation for bilateral hearing loss to the AOJ for further development.

A July 2014 rating decision granted service connection for right ear hearing loss from May 25, 2006, and assigned a noncompensable rating for bilateral hearing loss prior to October 22, 2011, and a 10 percent rating thereafter.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent VA audiology examination in October 2011.  

A new VA examination was evidently scheduled.  On May 20, 2014, the Veteran contacted a RO representative to reschedule a VA examination appointment at the West Palm Beach VA medical center (VAMC) in conjunction with his appeal (5/20/14 VA 27-0820 Report of General Information).  He was unable to attend the examination because he would be out of town and would not return home until September 1, 2014.  He would make the rescheduled exam.  

In a May 22, 2014 letter, the RO advised the Veteran that the VA medical facility nearest to him was asked to perform a disability evaluation in connection with his claim (5/22/14 VA Examination Letter).  He was informed that a disability evaluation included a review of the medical evidence and sometimes an examination.  If an examination was necessary, the medical facility would notify him of the date, time, and place.  

The July 2014 supplemental statement of the case (SSOC) indicates that notice was received from the West Palm Beach VAMC that the Veteran failed to report for a VA examination scheduled there on May 20, 2014 (7/10/14 SSOC, p. 2).  It was also noted that a letter was sent to him on May 22, 2014 advising that an examination was going to be requested in connection with his remanded issue on appeal.

Here, the Veteran requested to reschedule a VA examination in conjunction with his claim on appeal.  There is no indication that the requested examination was scheduled.

Additionally, on remand, the Board finds that recent medical records regarding the Veteran's treatment at the West Palm Beach VAMC, including the Ft. Pierce Community Based Outpatient Clinic (CBOC), since October 2013 should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. Obtain all medical records regarding the Veteran's treatment for bilateral hearing loss at the West Palm Beach VAMC, including the Ft. Pierce CBOC, since October 2013.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

2. After completing the development requested above, schedule the Veteran for a VA audiology examination.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. 

a. The examiner should comment upon the effect of bilateral hearing loss on the Veteran's occupational functioning and daily activities.

b. Comprehensive reasons should be provided for all opinions.

3. If the issue on appeal remains denied, issue a SSOC.  Then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


